OPINION — AG — QUESTION: YOU ENCLOSED A FEDERAL STATE AGREEMENT, WHEREBY CIVILIAN PERSONNEL IN YOUR DEPARTMENT WOULD PARTICIPATE IN A GROUP HEALTH INSURANCE PROGRAM, AND INQUIRED AS TO WHETHER OR NOT THE AGREEMENT IS CONSIDERED PROPER IN ALL RESPECTS AND YOU ALSO REQUESTED OUR OPINION AS TO THE ADJUTANT GENERAL'S AUTHORITY TO AUTHORIZE THE CIVILIAN EMPLOYEES IN THE OKLAHOMA MILITARY DEPARTMENT TO PARTICIPATE IN THE GROUP HEALTH AND HOSPITALIZATION PROGRAM OFFERED. ANSWER: THE ADJUTANT GENERAL HAS AUTHORITY TO AUTHORIZE PARTICIPATION IN SUCH A PROGRAM. CITE:  44 O.S. 1961 26 [44-26] (LUSTER COOK)